


110 HR 2257 IH: To direct the Secretary of Veterans Affairs to increase

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2257
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to increase
		  the number of benefits claims representatives employed by the Department of
		  Veterans Affairs, and to ensure that there are not fewer than two such claims
		  representatives located at each center for the provision of readjustment
		  counseling and related mental health services established under section 1712A
		  of title 38, United States Code (commonly referred to as a vet
		  center), to help reduce the backlog of claims pending with the
		  Department of Veterans Affairs.
	
	
		1.Claims representatives to be
			 located at vet centers
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall increase the number of benefits claims representatives
			 employed by the Department of Veterans Affairs by a number that is not fewer
			 than two such representatives for each center for the provision of readjustment
			 counseling and related mental health services established under section 1712A
			 of title 38, United States Code (in this Act referred to as a vet
			 center). The Secretary shall ensure that there are not fewer than two
			 benefits claims representatives located at each vet center.
			(b)QualificationsThe
			 Secretary shall ensure that benefits claims representatives employed by the
			 Department shall, at a minimum, have adequate knowledge of the benefits claims
			 process in order to—
				(1)receive
			 applications for benefits from veterans;
				(2)assist veterans in
			 preparing and submitting such applications;
				(3)assess the need
			 for and inform veterans of additional documents or information required to be
			 provided by the veterans with respect to such applications; and
				(4)inform veterans of
			 the status of such submitted applications.
				(c)Additional
			 resourcesSubject to the availability of appropriations for such
			 purpose, the Secretary shall direct additional resources to more hours of
			 social worker and mental health time, more staff to keep vet centers open
			 longer hours, and the provision of links to job centers and training.
			(d)DeadlineThe
			 Secretary shall implement the requirements of subsection (a) as soon as
			 practicable and not later than one year after the date of the enactment of this
			 Act.
			(e)Reporting
			 requirementNot later than one year after the date of the
			 enactment of this Act, and every year thereafter, the Secretary shall submit to
			 Congress a report containing the following information:
				(1)The effect of the
			 additional claims representatives located at vet centers on the claims
			 backlog.
				(2)The caseloads of
			 such additional claims representatives.
				(3)The estimated
			 claims backlog at the time of the report.
				(4)Recommendations to
			 further reduce the claims backlog and otherwise facilitate the claims
			 process.
				
